Citation Nr: 1505090	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for lumbosacral strain (back condition). 

2. Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to November 1990, from November 1992 to July 1995, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for an increased rating for a back condition and service connection for a bilateral knee disability. 

The Board has previously remanded the appeal in November 2013 and June 2014, for further development. In November 2014, the RO issued a Supplemental Statement of the Case, again denying both claims on appeal. The claims are currently before the Board.  

The issue of increased rating for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran's bilateral knee disability, diagnosed as bilateral chondromalacia patellae, is etiologically or causally related to his military service.  




CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law.  Therefore, the Board has fulfilled its duties under the VCAA. 

Additionally, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268 (1998). Here, the Board remanded the Veteran's claim for both claims in June 2014. In that remand, the Board directed the RO to acquire an addendum opinion, or additional examination that speaks to the Veteran's claim of in-service "wear and tear" on his knees, as it relates to his current knee disability. Additionally, the Board directed the RO to also obtain an additional examination regarding the Veteran's service-connected back disability, to include the effects of flare-ups. The Board finds that the RO adequately complied with the directive relating to the Veteran's knee condition in obtaining an adequate addendum nexus opinion, and is decided herein. However, the RO failed to provide another examination or opinion regarding the Veteran's back condition, and therefore, under Stegall, that issue must be remanded for compliance with the terms of the June 2014 remand. Id. 

Service Connection - Bilateral Knee Disability 

The Veteran asserts that his current bilateral knee disability, diagnosed as chondromalacia patellae, was caused by his military service. Specifically, the Veteran contends that his condition was the result of carrying heavy weapons during his deployment, and constantly mounting and dismounting large trucks during service. The Board finds, however, that the preponderance of the evidence is against the finding that those activities in service caused or were otherwise related to the Veteran's current disability. Therefore, the Veteran's claim of service connection for a bilateral knee disability must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In the Veteran's June 2010 Notice of Disagreement (NOD) the Veteran alleged that his knee problems were caused by the nature of the various activities he had to perform while deployed in Iraq. Specifically, the Veteran reported that he had to carry heavy weapons, such as a saw gun, and climb in and out of large trucks repeatedly. He asserted that these activities caused "wear and tear" on his knees that resulted in his current knee disability. 

The Veteran was afforded a VA Compensation and Pension (C&P) examination for his bilateral knee disability in December 2013. During the examination, the examiner noted that the Veteran complained of knee pain in both legs, and that the pain worsened after walking. The Veteran stated that he had no specific injury to his knees, and that he believed that his knee pain was related to "wear and tear" from his military service. The December 2013 examiner conducted an in-person examination of the Veteran as well as a review of the Veteran's claims file.

The VA examiner diagnosed the Veteran with chondromalacia patellae, bilaterally. The examiner, however, concluded that the Veteran's bilateral knee condition was less likely than not etiologically related to his military service. The examiner reasoned that the Veteran's bilateral chondromalacia patellae was a very common multifactorial disease, and that there was no evidence of any in-service traumatic injury to his knees. Therefore, the examiner opined that it was unlikely that his current knee disability had any nexus to the Veteran's military service. 

In June 2014, the Board remanded the Veteran's service connection claim for an addendum opinion regarding nexus. The Board asked an examiner to specifically address the Veteran's claim of "wear and tear" on his knees during service, as it relates to the Veteran's current bilateral knee condition

In July 2014, an addendum nexus opinion was provided regarding the Veteran's knee condition. The examiner, after reviewing the available evidence of record, concluded that the Veteran's diagnosed bilateral knee disability was not etiologically/causally related to his military service. The examiner opined that the Veteran had only served 14 months in his last tour of duty, where he was deployed to Iraq. The examiner reasoned that without evidence of a traumatic injury, such length of time was insufficient in causing his current bilateral chondromalacia patellae, through just "wear and tear." Therefore, since STRs do not reveal any injury or trauma to the Veteran's knees during service, the examiner determined that the Veteran's current knee condition cannot be a result of his military service, and as such no nexus exists. 

To establish service connection, the evidence of record must show that the Veteran suffers from a current disability, an in-service incident or injury, and a nexus between the disability and the in-service incurrence. Here, while the Veteran has a currently diagnosed disability, medical evidence or record is against the finding of any nexus between that disability and his service. Even considering the Veteran's claim of "wear and tear" as an in-service incurrence or injury, the July 2014 medical opinion is dispositive of any nexus between that and his current knee disability. The Board notes that the Veteran claims that his knee disability is due to his military service; however, he is not competent to provide medical evidence that speaks to the etiology of his condition. 

As stated above, "competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (a person that is not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson, the Veteran is not competent to diagnose specific complex disabilities such as in the present case. Jandreau, supra.  Such competent evidence concerning the nature and etiology of the Veteran's knee disability has been provided by medical professionals who have examined him during the current appeal, and cited in the preceding paragraphs. The Board finds that the evidence from those medical professionals is the most probative in determining the proper diagnosis regarding the Veteran's disability.

The Board notes that in a September 2005 post-deployment health examination, the Veteran noted that he had suffered, and is currently suffering from, "swollen, stiff or painful joints." The Veteran's representative asserts that this record demonstrates an in-service incurrence of the Veteran's knee condition. The representative also notes a report of a broken right leg, which was noted by the Veteran on his report of medical history. However, in both such cases the Veteran's knees were not identified as being the joint affected, and there is no evidence of record to infer such a conclusion. Consequently, the Board finds that such evidence does not render the medical evidence of record inadequate and that single vague notation assigned little weight. 

Furthermore, the Board also finds that both incidents have been fully contemplated by the examiners in the December 2013 examination and July 2014 addendum opinion. Both examiners noted that they examined the medial evidence of record and the entire claims file, which included both claimed records. Additionally, the July 2014 examiner arrived at his nexus opinion considering the Veteran's claim of "wear and tear" as an in-service incurrence. Both examiners still determined that no connection between any in-service incident/injury was related to the Veteran's current condition. Therefore, the Board finds that these examinations remain the most probative evidence regarding the question of any nexus between his service and his current knee disability

Finally, service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). As bilateral chondromalacia patellae is not a chronic disease under § 3.309(a), the Board finds that continuity of symptomatology may not serve in lieu of medical nexus. 

The Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Veteran's claim of service connection for a bilateral knee disability must be denied. 

ORDER

Entitlement to service connection for a bilateral knee disability is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of an increased rating for a service-connected back condition, on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board remanded the Veteran's increased rating claim for his back condition in June 2014 for an examination regarding the current condition of the Veteran's back disability. The Board's remand directive specifically requested an opinion on the effect of flare-ups on additional functional loss of the Veteran's range of motion, as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995). A review of the claims file reveals that no such examination was conducted to determine the extent of the Veteran's current back disability, or opinion obtained regarding the Veteran's flare-ups. Consequently, the Veteran's request for an increased rating for a back condition is remanded to complete the directive set out in the June 2014 Board remand, which is incorporated herein. See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his back condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain a current level and severity of the Veteran's service-connected back condition, to include a current diagnosis of his back condition. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. The examiner should specifically address whether there is any additional loss of function upon repetitive motion, due to factors such as pain, weakness, fatigability, and lose of endurance. If so, the examiner should indicate the extent of such loss of function, in degrees. Further, the examiner should estimate any additional loss of function during period of flare-ups of pain, as contemplated under Deluca. 

If the requested opinion cannot be provided without resort to speculation, the examiner is asked to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


